    Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 1 of 18 PageID #: 675




                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

FISCHER & FRICHTEL CUSTOM                                )
HOMES, LLC,                                              )
                                                         )
                              Plaintiff,                 )
                                                         )
                    v.                                   )        Case No. 4:21-cv-00470-MTS
                                                         )
FISCHER MANAGEMENT, LLC,                                 )
et al.,                                                  )
                                                         )
                              Defendants.                )

                                        MEMORANDUM AND ORDER

           This matter is before the Court on Plaintiff’s Motion for Temporary Restraining Order,

Doc. [4]. After reviewing the Complaint, Doc. [1], considering the instant Motion and all related

papers and exhibits,1 and hearing oral argument on the issues, the Court finds that Plaintiff has not

demonstrated that this case warrants the extraordinary remedy of a temporary restraining order.

I.         BACKGROUND2

           Plaintiff Fischer & Frichtel Custom Homes, LLC provides homebuilding services in the

St. Louis region. Founded in 1945, Plaintiff is now the fourth-largest builder in the St. Louis area.

It has used the “Fischer & Frichtel”3 name—the surnames of its founding members—continuously

since its inception. Defendant Fischer Homes,4 like Plaintiff, is a family-owned homebuilding


1
 This includes the documents attached to Plaintiff’s Motion for Leave to Supplement Exhibits, Doc. [27], filed on
May 3, 2021.
2
 The Court draws these facts from the Complaint, Doc. [1], Plaintiff’s Motion for TRO and its affiliated documents,
Doc. [4], Defendant’s Memorandum in Opposition to Plaintiff’s Motion for TRO, Doc. [14-1], and the hearing the
Court held on the Motion for TRO.
3
    Plaintiff also has used the abbreviation “f&f” as shorthand for its name.
4
 For ease, the Court will refer to Defendants in the singular, since the two named Defendants appear to be the same
entity for purposes of this case.

                                                             1
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 2 of 18 PageID #: 676




company. It, too, bears the surname of its founders, and appears to have used the name “Fischer

Homes” since its founding in 1980. Defendant initially built homes in the northern Kentucky area,

but it has since expanded into southern and central Ohio, Indianapolis, Atlanta, and Louisville.

Defendant has recently been ranked in the top thirty homebuilding companies nationally.

       The genesis of the instant dispute is Defendant’s agreement to purchase Payne Family

Homes, a St. Louis-based homebuilding company founded in 2007. It appears that Defendant

announced the agreement on April 1, 2021, with the agreement scheduled to be completed on May

1, 2021. Doc. [1-6]. Defendant has not previously built homes or otherwise marketed in the St.

Louis area. Understandably concerned about Defendant’s entrance into the St. Louis market,

Plaintiff reached out to Defendant regarding the similarity of their company names. See Doc. [1-

8]. In response, Defendant’s Chairman, Greg Fischer, wrote to Plaintiff that though Defendant did

not believe its operation in St. Louis would confuse consumers, it was willing to put a disclaimer

on any press releases stating that “Fischer Homes is not affiliated with f&f.” Id. Defendant further

agreed to “continue to use its marketing and advertising styles currently in place . . . and to

specifically avoid the blue, all lowercase design choices” used by Plaintiff in its logo. Id. For

reference, the parties’ current logos are below (Plaintiff’s on the left and Defendant’s on the right).




Finally, Defendant also said it would “work cooperatively and in good faith to limit any confusion

that may arise,” designating its director of marketing as a “primary contact to which such issues

[could] be raised.” Id.

       On April 8, 2021, Plaintiff asked Defendant to stop marketing its homebuilding services in



                                                  2
 Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 3 of 18 PageID #: 677




St. Louis using the “Fischer Homes” name, which Defendant declined to do. Arguing that

Defendant’s use of its name “Fischer Homes” violates Plaintiff’s unregistered trademarks, Plaintiff

brought this action, making claims of trademark infringement and unfair competition under the

Lanham Act as well as unfair competition and trademark dilution under Missouri law. Doc. [1]

¶¶ 23–39. Plaintiff also requested that the Court enter a temporary restraining order prohibiting

Defendant from, among other things, using “Fischer,” “Fischer Homes,” or any other name “that

is confusingly similar” to Plaintiff’s alleged trademarks in its marketing or homebuilding services

in St. Louis. Doc. [4] at 1.

II.    LEGAL STANDARD FOR TEMPORARY RESTRAINING ORDER

       “A temporary restraining order is an extraordinary and drastic remedy.” King v. Blake, No.

4:08-cv-1050-RWS, 2009 WL 73678, at *1 (E.D. Mo. Jan. 9, 2009). The party seeking injunctive

relief bears the burden of establishing the necessity of such relief. Roudachevski v. All-Am. Care

Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011); Morningside Church, Inc. v. Rutledge, 471 F. Supp.

3d 921, 924 (W.D. Mo. 2020). In deciding whether to issue a temporary restraining order (TRO),

the Court must consider the following four factors: (1) the threat of irreparable harm to the movant;

(2) the balance between that harm and the harm that granting the injunction will inflict on other

parties; (3) the probability that the movant will prevail on the merits; and (4) the public interest.

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc); City of Berkeley

v. Ferguson-Florissant Sch. Dist., No. 4:19-cv-168-RLW, 2019 WL 1558487, at *2 (E.D. Mo.

Apr. 10, 2019). “While ‘no single factor is determinative,’ the probability of success factor is the

most significant.” Home Instead, Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (quoting

Dataphase, 640 F.2d at 113 (internal citations omitted)). The Court will therefore begin its

analysis there.



                                                 3
    Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 4 of 18 PageID #: 678




III.       DISCUSSION

           A. Likelihood of Success on the Merits

           Because Plaintiff needs to demonstrate likelihood of success on only one of its claims,

see Sensient Techs. Corp. v. SensoryFlavors, Inc., No. 4:08-cv-003360-ERW, 2008 WL 762092,

at *3 (E.D. Mo. Mar. 21, 2008), the Court will assess each of its claims. For the reasons that

follow, the Court finds that Plaintiff is not likely to prevail on any of its claims.

           1. Lanham Act and Missouri Trademark Infringement and Unfair Competition

           The elements of claims for trademark infringement and unfair competition under Missouri

law “substantially overlap” with those of federal trademark law under the Lanham Act.5 See Steak

n Shake Co. v. Burger King Corp., 323 F. Supp. 2d 983, 991 (E.D. Mo. 2004). For that reason,

the Court will assess the likelihood of Plaintiff’s success on its federal- and state-law infringement

and unfair competition claims together. See Window World Int’l v. O’Toole, No. 4:19-cv-2363-

SEP, 2020 WL 7041814, at *4 (E.D. Mo. Nov. 30, 2020) (analyzing trademark infringement and

unfair competition under the Lanham Act together with the same claims under Missouri law

because the “claims stand or fall together”); Sensient Techs., 2008 WL 762092, at *3–5 (assessing

simultaneously trademark infringement and unfair competition under the Lanham Act along with

Missouri claims of the same). To succeed on a claim for infringement of a trade name6 or

trademark, a plaintiff must show both (1) “that it has a valid, protectible trademark” and (2) “that

there is a likelihood of confusion between its mark and the defendant’s mark.” B & B Hardware,


5
    Plaintiff appears to agree with this point. See Doc. [4-1] at 11.
6
 Plaintiff’s counsel made clear at the hearing on the TRO that it wants the Court to prevent Defendant from using
“Fischer” in effectively any capacity related to its homebuilding business in St. Louis. Since Plaintiff seeks protection
of its company name—“Fischer” or “Fischer & Frichtel”—this case appears best classified as one involving a trade
name rather than a trademark. See 1 McCarthy on Trademarks and Unfair Competition § 9:1 (5th ed.) (“Protection
against the confusing use of the names of corporate . . . organizations is created by the law of ‘trade names.’”). This
distinction makes no difference for the Court’s analysis here. See id. (“[T]he validity of a trade name is determined
by the same rules of distinctiveness as in mainstream trademark law.”).

                                                              4
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 5 of 18 PageID #: 679




Inc. v. Hargis Indus., Inc., 569 F.3d 383, 389 (8th Cir. 2009). The Court will address each of those

requirements in turn.

       i. Protectability of Marks

       Plaintiff argues that Defendant’s use of the name “Fischer” infringes each of Plaintiff’s

marks of “Fischer” and “Fischer & Frichtel.” See Doc. [4-1] at 3–4. As such, to show it is likely

to succeed on its infringement and unfair competition claims, Plaintiff must show that each of

those marks—“Fischer,” on the one hand, and “Fischer & Frichtel,” on the other—is protectible.

Both marks consist only of surnames, and as such they are classified as descriptive marks requiring

secondary meaning for protection under trademark law. JDR Indus. v. McDowell, 1221 F. Supp.

3d 872, 885 (D. Neb. 2015) (“[T]he general rules is that surnames, when used as trademarks, are

inherently indistinctive, and are permitted trademark protection only upon a showing that they

have acquired distinctiveness through secondary meaning.”); 2 McCarthy on Trademarks and

Unfair Competition § 13:2 (5th ed.) (“Personal names are placed by the common law into that

category of noninherently distinctive terms which require proof of secondary meaning for

protection.”); Schlafly v. Saint Louis Brewery, LLC, 909 F.3d 420, 425 (Fed. Cir. 2018) (explaining

that “the trademark statute provides that words that are primarily merely a surname can be

registered as trademarks if they have acquired secondary meaning”).

       “Secondary meaning is an association formed in the minds of consumers between the mark

and the source or origin of the product.” JDR Indus., 121 F. Supp. 3d at 885; see also Lovely Skin,

Inc. v. Ishtar Skin Care Prods., LLC, 745 F.3d 877, 882 (8th Cir. 2014) (noting that the “chief

inquiry” when assessing whether a mark has acquired secondary meaning “is whether in the

consumer’s mind the mark has become associated with a particular source” (quoting Co-Rect

Prods., Inc. v. Marvy! Advert. Photography, Inc., 780 F.2d 1324, 1332 (8th Cir. 1985))). Plaintiff



                                                 5
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 6 of 18 PageID #: 680




can show that its marks have acquired secondary meaning via direct evidence, like consumer

testimony or surveys, or circumstantial evidence, including the length and exclusivity of the mark’s

use, the amount and manner of advertising, the amount of sales and number of customers,

Plaintiff’s established place in the market, or the existence of intentional copying. Frosty Treats

Inc. v. Sony Comput. Ent. Am. Inc., 426 F.3d 1001, 1005–06 (8th Cir. 2005).

       Weighing these factors, the Court finds it unlikely that Plaintiff will show its use of

“Fischer” alone has acquired secondary meaning. The Court puts heavy weight on the lack of

evidence before it that Plaintiff has consistently or exclusively used the “Fischer” mark. Plaintiff

did provide some evidence of the “Fischer” mark’s recent use, but none of that evidence suggests

Plaintiff has been using the abbreviated version of its name, omitting “Frichtel,” long enough to

create the type of association between service and source necessary to establish secondary

meaning. For example, Plaintiff provided a handful of its own press releases wherein it refers to

itself as “Fischer,” see Doc. [1-2] at 3–5, but those press releases are only from 2016 and 2017

and, as documents published by Plaintiff, do not provide evidence of consumers’ perception of the

“Fischer” name. Plaintiff also provided undated advertisements referring to Plaintiff, in part, as

“Fischer,” see id. at 8–14, but the lack of date deprives the Court of the ability to measure the

length of time Plaintiff has used “Fischer.” The evidence before the Court suggests Plaintiff has

used the “Fischer” mark only occasionally and has only recently started referring to itself as

“Fischer.” See JDR Indus., 121 F. Supp. 3d at 886 (observing that a trademark user establishes

secondary meaning “through long and exclusive use in the sale of the user’s goods”). The several

homeowner surveys Plaintiff provided bolster this conclusion. See Doc. [1-5]. Having reviewed

those surveys, the Court counts only a single customer who referred to Plaintiff as “Fischer” as

opposed to “Fischer & Frichtel” or “F&F.” See id. at 92–93. Plaintiff has not provided any



                                                 6
    Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 7 of 18 PageID #: 681




evidence demonstrating that the “Fischer” mark has acquired secondary meaning through long and

continuous use; it is therefore not likely that it will succeed on its infringement and unfair

competition claims with respect to that mark.7

         The “Fischer & Frichtel” trade name presents a different story. The evidence Plaintiff has

provided indicates that Plaintiff has used the “Fischer & Frichtel” name since its creation in 1945,

see Doc. [1-1], and that its reputation plays a significant role in building relationships with

customers, see Doc. [1-5]. The Court views this evidence as sufficient for present purposes to

show that Plaintiff is likely to establish that “Fischer & Frichtel” has acquired secondary meaning

and is thus a protectible trademark. Having said that, as discussed below the Court finds that

Plaintiff has provided insufficient evidence to show likelihood of confusion of its “Fischer &

Frichtel” trade name.

         ii. Likelihood of Confusion

         In analyzing whether an allegedly infringing mark is likely to cause confusion, the Court

is guided by the non-exhaustive SquirtCo factors: (1) the strength of the mark, (2) the similarity of

the plaintiff’s and defendant’s marks, (3) the degree of competition between the products, (4) the

alleged infringer’s intent to “pass off” its goods as the trademark owner’s, (5) evidence of actual

confusion, and (6) the type of product, its cost, and conditions of purchase (in other words, the

sophistication of the likely consumer). SquirtCo v. Seven-Up Co., 628 F.2d 1086, 1091 (8th Cir.

1980); Everest Cap. Ltd. v. Everest Funds Mgmt., L.L.C., 393 F.3d 755, 759 (8th Cir. 2005); Kemp

v. Bumble Bee Seafoods, Inc., 398 F.3d 1049, 1054 (8th Cir. 2005). The Court is mindful that “no



7
 At the TRO hearing, Plaintiff’s counsel referenced § 1212.05(a) of the Trademark Manual of Examining Procedure,
which, for purposes of trademark registration with the U.S. Patent and Trademark Office, provides that “[f]or most
surnames, the statement of five years’ use will be sufficient to establish acquired distinctiveness.” But the evidence
here does not support that Plaintiff has used “Fischer” consistently for five years, and in any case that Manual “does
not have the force and effect of law.” See West Fla. Seafood, Inc. v. Jet Rests., Inc., 31 F.3d 1122, 1127 n.8 (Fed. Cir.
1994).

                                                           7
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 8 of 18 PageID #: 682




one factor controls, and because the inquiry is inherently case-specific, different factors may be

entitled to more weight in different cases.” Bumble Bee, 398 F.3d at 1054.

       On the evidence before it, the Court finds that the “similarity of marks” and “sophistication

of consumer” factors necessarily dictate the outcome here. To begin with, the relevant consumers

are those in the residential homebuying market. The Court must consider the marks’ similarity

consistent with the context in which consumers would encounter the marks and in consideration

of “how carefully consumers are likely to scrutinize the marks.” Id. And the services and products

with which Plaintiff’s marks are affiliated are likely to draw an immense amount of scrutiny. The

purchase of a home is one the most significant, if not the most significant, purchases in many

people’s lives. Cf. USA Visionary Concepts, LLC v. MR Int’l, LLC, No. 4:09-cv-00874-DGK,

2009 WL 10672094, at *5 (W. D. Mo. Nov. 17, 2009) (providing a buyer of an automobile as an

example of someone who can be expected to research the decision to purchase more carefully than

a buyer of a pack of gum); First Nat’l Bank in Sioux Falls v. First Nat’l Bank, 153 F.3d 885, 889

(8th Cir. 1998) (observing that “consumers tend to exercise a relatively high degree of care in

selecting banking services,” so “customers are more likely to notice what . . . may be relatively

minor differences in names”). Homes are quite expensive and are not the sort of thing a consumer

is likely to purchase on a whim; they are perhaps one of the most obvious examples of the “general

rule” that “the greater the cost of the product or service, the more time and effort consumers are

expected to expend when making decisions, and therefore the likelihood of confusion decreases.”

USA Visionary Concepts, LLC, 2009 WL 10672094, at *5 (quoting Mars Musical Adventures, Inc.

v. Mars, Inc., 159 F. Supp. 2d 1146, 1153 (D. Minn. 2001)). Rather than being a quick impulse

buy, the purchase of a home is a drawn-out process that generally takes place over the course of

some period of time.



                                                8
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 9 of 18 PageID #: 683




       As is particularly relevant here, consumers are likely to be working intimately with Plaintiff

or Defendant throughout the homebuying or homebuilding process because of the nature of the

parties’ services. The Court finds it immensely unlikely that a potential customer will not

recognize fairly early in the process with which of the companies he or she is dealing. The

“sophistication of consumers” factor therefore weighs decidedly in Defendant’s favor. Given the

balancing of factors in the likelihood-of-confusion inquiry, this finding means that a greater level

of similarity between the relevant marks is required to show likely confusion. Cf. Bumble Bee,

398 F.3d at 1054–55 (“[A] great level of dissimilarity is required because the products in this case

are not priced or sold in a manner that suggests a high level of consumer sophistication.”). The

Court finds that the marks—“Fischer & Frichtel” versus “Fischer Homes”—are not similar enough

to overcome the probable deliberateness with which a consumer would approach selecting either

Plaintiff or Defendant as a provider of homebuilding services. The Court considers the marks as

a whole, rather than picked apart as individual pieces. See Gen. Mills, Inc. v. Kellogg Co., 824

F.2d 622, 627 (8th Cir. 1987) (“[I]n analyzing the similarities of sight, sound, and meaning

between two marks, a court must look to the overall impression created by the marks and not

merely compare individual features.”); Sensient Techs. Corp. v. SensoryEffects Flavor Co., 613

F.3d 754, 764 (8th Cir. 2010).

       Plaintiff’s “Fischer & Frichtel” mark bears a rather significant distinction from Defendant’s

“Fischer Homes” mark: it contains the additional surname “Frichtel,” which, if anything, is the

more distinctive name between itself and “Fischer.” Simply because the marks both bear the name

“Fischer” does not necessarily render them similar. Sensient Techs., 613 F.3d at 764 (“The use of

identical, even dominant, words in common does not automatically mean that two marks are

similar.”). On the evidence before it, the Court has little basis to hold that “Fischer” is the



                                                 9
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 10 of 18 PageID #: 684




dominant of the two names in Plaintiff’s mark; instead, that evidence suggests that “Fischer” and

“Frichtel” are intertwined in the minds of consumers, who consistently in Plaintiff’s homeowner

surveys referred to Plaintiff as “Fischer & Frichtel” or “F&F.” Even if “Fischer” were the

dominant of the two names, the Court still has to consider the mark as a whole, and doing so makes

clear that “Fischer & Frichtel” is readily distinguishable from “Fischer Homes,” especially to the

sophisticated consumer here. See Everest Cap. Ltd., 393 F.3d at 761 (noting that “[t]hough each

mark uses the dominant word ‘Everest,’ that word is part of longer product names” in affirming

finding of no likelihood of confusion).                   Whether a consumer encounters the marks in

advertisements, in an article, in the parties’ homebuilding communities, or by word of mouth, she

would likely discern in short order which company she was dealing with in the course of the

research that can normally be expected attendant to the purchase of a new home. The “similarity

of marks” factor also weighs in Defendant’s favor.8

         The remaining SquirtCo factors do not save Plaintiff’s argument.                            The strength of

Plaintiff’s mark is likely moderate. As a matter of conceptual strength, the “Fischer & Frichtel”

mark is somewhere between weak and moderate.                         As discussed, surnames are considered

descriptive marks that are lacking inherent distinctiveness, and the more distinctive a mark is, the

more protection it is entitled to. See Bumble Bee, 398 F.3d at 1054. The law affords less trademark



8
  Plaintiff, for purposes of the TRO, focused its attention on the trade names “Fischer” and “Fischer & Frichtel,” so
the Court’s analysis is necessarily directed to those terms. But the Court also finds that Plaintiff and Defendant’s
logos, displayed supra at 2, are dissimilar. Plaintiff’s logo is blue, while Defendant’s is red; the logos use different
font styles, and Plaintiff’s uses only lowercase letters, while Defendant’s uses small caps; Plaintiff’s logo contains the
additional tagline “A Homebuilding Legacy Since 1945,” while Defendant’s contains no words other than “Fischer
Homes;” Plaintiff’s logo includes what appears to be a stylized figure meant to combine a capital letter “F” and the
number “1,” while Defendant’s logo includes a cursive and stylized “FH” beneath its trade name; and finally, and
most significantly, Plaintiff’s logo includes its name “Fischer & Fritchel,” while Defendant’s includes its name,
“Fischer Homes.” These marks bear several obvious distinctions, even if the relevant consumers were unsophisticated.
The Court acknowledges that it must compare the marks in the context in which a consumer might observe them, but
for the same reasons discussed above, the differences between the parties’ names in the logos is sufficient to avoid
confusing a customer of Plaintiff or Defendant’s services.


                                                           10
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 11 of 18 PageID #: 685




protection to common personal names in part because of a “reluctance to forbid a person from

using his or her own name in business” and also because “some names are so common that

consumers will not assume that two products bearing the same name have the same source.” 2

McCarthy on Trademarks and Unfair Competition § 13:3; Peaceable Planet, Inc. v. Ty, Inc., 362

F.3d 986, 989 (7th Cir. 2004). The name “Fischer” is a fairly common name.9 “Frichtel,”

meanwhile, is less common, and pairing it with “Fischer” perhaps raises the mark’s strength to

some extent. But the overall mark remains a combination of surnames, and as such it does not

represent a conceptually strong mark. For the reasons discussed in its secondary-meaning analysis,

the Court finds that the mark has some commercial strength, since Plaintiff has provided evidence

of its strong reputation in the St. Louis area as well as its long and continuous use of the “Fischer

& Frichtel” trade name. This is enough for the Court to consider the mark of at least moderate

strength overall. The “strength of mark” factor is, on the evidence currently before the Court,

therefore neutral, and does not tip the scales in Plaintiff’s favor given the dissimilarity of the marks

and the sophistication of the likely consumer.

        The “intent to pass off” factor favors Defendant. Plaintiff pointed out that Defendant was

aware of Plaintiff’s existence before moving into the St. Louis market but chose to do so anyway.

But knowledge alone is insufficient to show that Defendant intended to capitalize on any goodwill

Plaintiff has in its alleged trade names. Luigino’s, Inc. v. Stouffer Corp., 170 F.3d 827, 831 (8th

Cir. 1999) (“Knowledge of another’s product and an intent to compete with that product is not . . .

equivalent to an intent by a new entrant to a market to mislead and to cause consumer confusion.”

(alteration in original) (quoting Gen. Mills, 824 F.3d at 627)); 4 McCarthy on Trademarks and

Unfair Competition § 23:120 (providing as the majority rule that “[a]n intent to confuse cannot be


9
 Defendant provided examples of hundreds of federal- and state-registered trademarks using the names “Fischer” or
“Fisher,” which the Court views as strong evidence of the name’s commonality. See Doc. [26-2].

                                                       11
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 12 of 18 PageID #: 686




teased out of a business’s decision to continue the challenged use after receiving a cease and desist

letter”). Moreover, Defendant provided evidence that, like Plaintiff, it is a family-owned business

with an excellent, nationwide reputation in its field, making it less likely that Defendant has a need

to attempt a free ride on Plaintiff’s reputation. See Doc. [14-2] ¶ 26. Defendant has used the

“Fischer Homes” mark since it was created in 1980 and draws its name from its founders; there is

no evidence supporting the conclusion that Defendant hopes to fortuitously use its name to confuse

customers into thinking it is actually Plaintiff. Defendant has, in fact, displayed an intent to avoid

causing confusion: it agreed to provide a disclaimer of affiliation with Plaintiff in its press releases

and also provided a contact person to whom Plaintiff could address any confusion issues. That

evidence contradicts any allegation of intent to pass off.

        The “competition” factor clearly favors Plaintiff, since it and Defendant appear to occupy

very nearly the same competitive marketplace. In a vacuum, this would counsel that confusion is

more likely; to be sure, it is probable that the relevant consumer might encounter either or both of

Plaintiff and Defendant’s names in her search for a new home. But the Court does not conduct its

analysis in a vacuum, and, as earlier discussed, on balance the sophistication of the consumers and

the lack of similarity between “Fischer Homes” and “Fischer & Frichtel” outweigh any risk of

confusion caused by the direct competition between the parties.

        Finally, the Court finds that the “evidence of actual confusion” factor is, at best, neutral.

To this point, Plaintiff has provided the Court with observations of third parties that Defendant’s

entry into the market could cause confusion, see Docs. [1-7] at 3; [1-9] at 3, 8–10, as well as some

evidence of individuals confusing whether Plaintiff or Defendant purchased Payne Family Homes,

see Docs. [1-7] at 4; [1-9] at 6; [27-1] at 2. The Court does not view the observations of the third

parties as evidence of actual confusion; those observations merely point out the possibility of future



                                                  12
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 13 of 18 PageID #: 687




confusion. And Plaintiff has provided only a few isolated instances of actual confusion so far

(assuming they are examples of the type of confusion contemplated by trademark infringement

caselaw). See First Nat’l Bank, 153 F.3d at 890 (“Isolated evidence of some actual confusion

occurring initially upon the creation of a potentially confusing mark is not itself sufficient to

establish a likelihood of confusion.”). The Court recognizes that Defendant only recently entered

into geographic competition with Plaintiff; it is, of course, possible that Plaintiff may later have

more evidence of actual confusion, but that evidence is lacking for the time being. While evidence

of actual confusion can be very probative of the likelihood of confusion,10 there is simply not

enough evidence of actual confusion to overcome the weight of the consumer sophistication and

dissimilarity of marks here.

         In sum, the Court finds that Plaintiff is not likely to show that consumers are likely to

confuse Defendant’s trade name “Fischer Homes” with Plaintiff’s protectible trade name of

“Fischer & Frichtel.”11 Only the “competitive proximity” factor favors Plaintiff, while the other

factors either decidedly favor Defendant or are neutral. Plaintiff has thus failed to show a

likelihood of success on the merits of its trademark infringement or unfair competition claims.

         2. Trademark Dilution

         Plaintiff likewise has not demonstrated a likelihood of success on the merits of its state-

law trademark dilution claims. There are issues both with the abstract and factual application of a



10
  See 4 McCarthy on Trademarks and Unfair Competition § 23:13 (“[E]vidence of actual confusion is strong proof
of the fact of a likelihood of confusion.”); David Sherman Corp v. Heublein, Inc., 340 F.2d 377, 380 (8th Cir. 1965)
(observing that some courts hold that “the best test of proving likelihood of deception is actual deception itself”).
11
  Plaintiff’s concern about Defendant’s entrance into the St. Louis market is understandable, but on the record and
evidence before it, the Court cannot grant Plaintiff the extraordinary remedy of a temporary restraining order on the
basis of its infringement claims, particularly where Plaintiff is asking the Court to prevent Defendant from using a
name it has used consistently since 1980 in connection with its own successful business and also inspired by its
founders’ surname.


                                                         13
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 14 of 18 PageID #: 688




dilution claim to this case. First, in the abstract, claims for trademark dilution are generally

intended as a backstop to claims for infringement or unfair competition. Window World, 2020 WL

7041814, at *5. Dilution cannot be shown by simply demonstrating likelihood of confusion. This

is because dilution claims are generally intended to apply where the marks at issue are identical or

very similar, while the goods or services at issue are noncompetitive. 4 McCarthy on Trademarks

and Unfair Competition 24:72 (explaining that dilution only applies where “the marks are so

similar as to be essentially the same, but the respective goods or services . . . are so different and

far-removed that the ordinary buyer is not likely to be confused as to source” (emphasis added)).

Plaintiff and Defendant engage in nearly identical services and produce nearly identical goods—

they are in direct competition with one another. By reference to the purposes underlying dilution

claims, then, it does not appear that Plaintiff’s case could even theoretically involve dilution.

       Second, even assuming the goods were noncompetitive, the evidence before the Court does

not suggest Plaintiff is likely to succeed on the merits of either its dilution by blurring or dilution

by tarnishment claims. To begin with, there is insufficient evidence at this stage in the litigation

that Plaintiff’s alleged “Fischer” mark has acquired secondary meaning, and thus there is

insufficient evidence that the “Fischer” mark is protectible as a trademark in the first place. See

Sensient Techs., 613 F.3d at 769–70 (stating that a plaintiff claiming dilution under Mo. Rev. Stat.

§ 417.061 “must show its mark or trademark was valid at common law, that its mark is distinctive,

and that defendants’ use of its name created a likelihood of dilution” (quoting Cmty. of Christ

Copyright Corp. v. Devon Park Restoration, 683 F. Supp. 2d 1006, 1017 (W.D. Mo. 2010)));

Frosty Treats, 426 F.3d at 1011. With respect to the “Fischer & Frichtel” mark, as the Court

discussed in its likelihood-of-confusion analysis, that mark is not similar to Defendant’s “Fischer

Homes” mark. That is fatal to Defendant’s dilution claims, since dilution requires that the marks



                                                  14
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 15 of 18 PageID #: 689




at issue be “so similar as to be essentially the same.” 4 McCarthy on Trademarks and Unfair

Competition § 24:72; see also Sensient Techs., 613 F.3d at 770 (clarifying that “the same

dissimilarity” preventing a finding of likelihood of confusion likewise prevents a finding of

dilution under Missouri law). And, finally, on the evidence currently before the Court, dilution by

tarnishment appears to be entirely unapplicable here. That claim is most often applied where the

trademark owner seeks to avoid association with an alleged infringer who provides an explicit or

unsavory good or service that might denigrate the owner’s reputation. See Window World, 2020

WL 7041814, at *6. While Plaintiff argues that tarnishment claims have been permitted in other

contexts, the Court will not, on the evidence before it, extend that claim to the facts presented here.

Plaintiff argues, in essence, that Defendant’s bad reputation will tarnish Plaintiff’s good one. But

Defendant provided evidence that it has a good, nationwide reputation; it is far from obvious that

any affiliation between Plaintiff and Defendant would tarnish Plaintiff’s reputation within the

meaning of a dilution by tarnishment claim.

         Neither the current facts nor law support a dilution claim here, so the Court finds that

Plaintiff is not likely to succeed on the merits of its dilution claims.

         B. Irreparable Harm

         While it is certainly possible that Plaintiff will succeed in showing irreparable harm, to this

point it has provided the Court with little more than conclusory assertions unwed from arguments

based in fact12 and an assertion that the Court can simply presume irreparable harm if it finds that

Plaintiff will likely prove likelihood of confusion. See Doc. [4-1] at 14. Setting aside that the

Court has not found probable success of showing likelihood of confusion, “[t]he Court does not

presume irreparable harm based solely on its finding of likely (or actual) confusion.” JDR Indus.,


12
  At best, the only evidence of potential irreparable harm before the Court is general confusion from third parties who
are not obviously consumers of Plaintiff’s services.

                                                         15
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 16 of 18 PageID #: 690




121 F. Supp. 3d at 891 (citing Ferring Pharms., Inc. v. Watson Pharms., 765 F.3d 205 (3d Cir.

2014) & Herb Reed Enters., LLC v. Fla. Ent. Mgmt., Inc., 736 F.3d 1239 (9th Cir. 2013)); Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (“Issuing a preliminary injunction based only

on a possibility of irreparable harm is inconsistent with [the] characterization of injunctive relief

as an extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief.”); Edge Games, Inc. v. Elec. Arts, Inc., 745 F. Supp. 2d 1101, 1117 (N.D.

Cal. 2010) (noting that “irreparable harm cannot be presumed—even for trademark actions”).

Because a showing of irreparable harm is required before a court provides injunctive relief,

Plaintiff’s failure to carry its burden on this prong provides an independent basis for denying its

request for a TRO. Grasso Enters, LLC v. Express Scripts, Inc., 809 F.3d 1033, 1039–40 (8th Cir.

2016); Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003).

       C. Balance of the Equities and Public Interest

       The balance of the equities is, at most, neutral, and may, in fact, slightly tip in Defendant’s

favor. Plaintiff requests extreme injunctive relief: an order from the Court essentially preventing

Defendants from using the name “Fischer” or “Fischer Homes” in connection with Defendant’s

business in the St. Louis area. See Doc. [4-2]. This would create a notable burden on Defendant.

If the Court entered the relief Plaintiff seeks, Defendant would have two obvious options: use a

different trade name and mark in the St. Louis area than it uses in the many other states in which

it operates, or completely rebrand, nationwide. The Court has little doubt that both options would

require a significant investment of time and expense, and the first option would deprive Defendant

from the benefit of its own name, which Defendant has developed over a period of forty years and

which, based on evidence Defendant provided, comes with a good reputation nationwide. See

Doc. [14-1] at 41. If the Court denies the TRO request, Plaintiff will have to compete with



                                                 16
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 17 of 18 PageID #: 691




Defendant. While this may present various challenges, legitimate business competition is not the

sort of harm that changes the Court’s analysis here, particularly when the Court has found that

there is not a likelihood of confusion by Defendant’s use of its mark in the St. Louis area. See

Calvin Klein Cosmetics Corp. v. Lenox Labs., Inc., 815 F.2d 500, 505 (8th Cir. 1987) (noting that

“the value [of] free competition” must be weighed in a trademark action); Furminator, Inc. v. Ontel

Prods. Corp., 429 F. Supp. 2d 1153, 11 (E.D. Mo. 2006) (“There is a very strong public interest

in favor of legitimate competition among goods in the marketplace.”). Even assuming Plaintiff

had shown likelihood of confusion, the balance of the equities would be only neutral; as things

currently stand, that balance slightly favors denial of the TRO.

       Finally, Plaintiff argues the public interest will be served if the Court grants the TRO

because it will prevent consumer confusion. Doc. [4-1] at 21. Since the Court has found that there

is no likelihood of confusion, this argument is unpersuasive. In fact, there is an argument to be

made that granting the TRO would deprive the public of knowing which company it is dealing

with if Defendant is forced to rebrand, rather than having the benefit of Defendant’s use of its

longstanding trade name. See Calvin Klein 815 F.2d at 505 (stating that district courts should

consider “the broader economic implications” of granting injunctive relief when weighing the

public interest factor). The public interest favors denial of Plaintiff’s TRO request.

                                           CONCLUSION

       Plaintiff has failed to show that it is likely to succeed on the merits of its trademark

infringement, unfair competition, or dilution claims. On the evidence before the Court, Plaintiff’s

alleged “Fischer” mark lacks the requisite distinctiveness to garner protection under trademark

law. Though there is sufficient evidence showing that Plaintiff’s “Fischer & Frichtel” mark has

acquired secondary meaning, and is thus protectible, the Court finds that there is no likelihood of



                                                 17
Case: 4:21-cv-00470-MTS Doc. #: 30 Filed: 05/04/21 Page: 18 of 18 PageID #: 692




confusion. The relevant consumers of Plaintiff and Defendant’s goods and services are likely to

be particularly sophisticated, and in light of that sophistication, the “Fischer & Frichtel” mark is

not very similar to Defendant’s “Fischer Homes” mark. Furthermore, there is no indication

Defendant has any intent to pass off its good or services as Plaintiff’s, and the “Fischer & Fritchtel”

mark is of no more than moderate strength; there is insufficient evidence of actual confusion to

overcome the weight of the other SquirtCo factors. And Plaintiff’s claims for dilution appear inapt

based on the evidence currently before the Court. Plaintiff has also failed to demonstrate, beyond

conclusory arguments, that it will suffer irreparable harm in the absence of injunctive relief.

Finally, both the balance of the equities and the public interest favor denial of Plaintiff’s request

for the extraordinary relief of a TRO.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Temporary Restraining Order,

Doc. [4], is DENIED.



Dated this 4th day of May, 2021.

                                               MATTHEW T. SCHELP
                                               UNITED STATES DISTRICT JUDGE




                                                  18
